DETAILED ACTION
Claims 1-20 are pending.  Claims 1-20 are rejected.
The instant application claims priority to provisional application No. 62/564,247 filed on 09/27/2017.
The instant application claims priority to provisional application No. 62/588,114 filed on 11/17/2017.
The instant application claims priority to provisional application No. 62/588,179 filed on 11/17/2017.
The instant application claims priority to provisional application No. 62/588,190 filed on 11/17/2017.
The instant application claims priority to provisional application No. 62/611,962 filed on 12/29/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) was submitted on 07/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) was submitted on 09/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) was submitted on 11/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) was submitted on 12/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) was submitted on 02/09/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) was submitted on 05/10/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) was submitted on 08/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 11-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adiba et al., Patent Application Publication No. 2011/0153603 (hereinafter Adiba) in view of Asahara et al., Patent Application Publication No. 2014/0188451 (hereinafter Asahara).

Regarding claim 1, Adiba teaches:
One or more non-transitory computer readable media containing program instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising (Adiba Paragraph [0050], instructions with which embodiments of the invention are implemented may be stored in any type of computer-readable storage media, and may be executed according to a variety of computing models including a client/server model):
receiving first raw data from a first device of a plurality of physical devices, the first raw data including one or more first data points generated by the first device (Adiba Paragraph [0014], aggregation function selects from or combines raw data points received during the sampling period to create a single data point for storage, Paragraph [0017], Each of entities 110, 120, and 140 may compromise many forms, including one or more processes operating on a single device);
generating first input timeseries according to the one or more data points (Adiba Paragraph [0022], timestamp indicates the order in which the data were generated. It may represent a specific time and date or simply a relative order, such as numbering data points consecutively);
accessing a database of interconnected smart entities (Adiba Paragraph [0016], Nodes 101-104 represent a cluster of computing devices), the smart entities comprising object entities representing each of the plurality of physical devices and data entities representing stored data (Adiba Paragraph [0016], Nodes 101-104 represent a cluster of computing devices, Fig. 1, shows the plurality of devices and data), the smart entities being interconnected by relational objects indicating relationships between the object entities and the data entities (Adiba Paragraph [0025], metrics database relaxes the ACID (Atomicity, Consistency, Isolation, Durability) properties of a conventional relational database, Paragraph [0016], Nodes 101-104 represent a cluster of computing devices);
identifying a first data entity from a first relational object indicating a relationship between the first object entity and the first data entity (Adiba Paragraph [0041], the three metrics from the original operating system profile may be stored in a first metric table T1, while table S stores a pointer to table T1 in the first segment column s1, Paragraph [0025], metrics database relaxes the ACID (Atomicity, Consistency, Isolation, Durability) properties of a conventional relational database); and
storing the first input timeseries in the first data entity (Adiba Paragraph [0005], efficiently storing large volumes of time-series).
Adiba does not expressly disclose:
identifying a first object entity representing the first device from a first device identifier in the first input timeseries;
However, Asahara teaches:
identifying a first object entity representing the first device from a first device identifier in the first input timeseries (Asahara Paragraph [0423], network model is also a model on which nodes representing devices shown by identifiers included in a certain input/output communication channel information acquired by the model generation unit 601 are connected by an edge (Adiba teaches timeseries Paragraph [0005]));
The claimed invention and Asahara are from the analogous art of networked device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Adiba and Asahara to have combined Adiba and Asahara.  One of ordinary skill in the art would recognize the benefits of maintaining device identifiers in order to identify the connected devices.

Regarding claim 2, Adiba in view of Asahara further teaches:
The one or more non-transitory computer readable media of claim 1, wherein the relational objects semantically define the relationships between the object entities and the data entities (Adiba Paragraph [0041], the three metrics from the original operating system profile may be stored in a first metric table T1, while table S stores a pointer to table T1 in the first segment column s1, Paragraph [0025], metrics database relaxes the ACID (Atomicity, Consistency, Isolation, Durability) properties of a conventional relational database).

Regarding claim 3, Adiba in view of Asahara further teaches:
The one or more non-transitory computer readable media of claim 1, wherein one or more of the object entities comprises a static attribute to identify the object entity (Adiba Paragraph [0022], timestamp indicates the order in which the data were generated. It may represent a specific time and date), a dynamic attribute to store data associated with the object entity that changes over time (Adiba Paragraph [0040], an operating system profile at one point in time may compromise three metrics: cpu utilization, memory usage, and average disk seek time), and a behavioral attribute that defines an expected response of the object entity in response to an input (Adiba Paragraph [0040], an operating system profile at one point in time may compromise three metrics: cpu utilization, memory usage, and average disk seek time).

Regarding claim 4, Adiba in view of Asahara further teaches:
The one or more non-transitory computer readable media of claim 3, wherein the first input timeseries corresponds to the dynamic attribute of the first object entity (Adiba Paragraph [0040], an operating system profile at one point in time may compromise three metrics: cpu utilization, memory usage, and average disk seek time, Fig. 2, shows the metrics along with the rows for input).

Regarding claim 5, Adiba in view of Asahara further teaches:
The one or more non-transitory computer readable media of claim 3, wherein at least one of the first data points in the first input timeseries is stored in the dynamic attribute of the first object entity (Adiba Paragraph [0040], an operating system profile at one point in time may compromise three metrics: cpu utilization, memory usage, and average disk seek time, Fig. 2, shows the metrics along with the rows for input).

Regarding claim 6, Adiba in view of Asahara further teaches:
The one or more non-transitory computer readable media of claim 1, wherein the input timeseries includes the first device identifier (Adiba Fig. 2, shows the ID along with the timestamp and metrics), a timestamp indicating a generation time of the one or more first data points (Adiba Paragraph [0022], timestamp indicates the order in which the data were generated. It may represent a specific time and date), and a value of the one or more first data points (Adiba Paragraph [0040], an operating system profile at one point in time may compromise three metrics: cpu utilization, memory usage, and average disk seek time).

Regarding claim 7, Adiba in view of Asahara further teaches:
The one or more non-transitory computer readable media of claim 6, wherein the instructions further cause the one or more processors to: identify a second object entity representing a second device from a second relational object indicating a relationship between the first object entity and the second object entity (Adiba Paragraph [0014], new metrics can be stored in a second metrics table T2, Paragraph [0017], Each of entities 110, 120, and 140 may compromise many forms, including one or more processes operating on a single device); and
identify a second data entity from a third relational object indicating a relationship between the second object entity and the second data entity (Adiba Paragraph [0025], metrics database relaxes the ACID (Atomicity, Consistency, Isolation, Durability) properties of a conventional relational database, Fig. 2, shows multiple rows for Metrics DB), the second data entity storing second input timeseries corresponding to one or more second data points generated by the second device (Adiba Paragraph [0014], new metrics can be stored in a second metrics table T2, Paragraph [0017], Each of entities 110, 120, and 140 may compromise many forms, including one or more processes operating on a single device).

Regarding claim 11, Adiba teaches:
A method for managing data relating to a plurality of physical devices connected to one or more electronic communications networks (Adiba Paragraph [0050], instructions with which embodiments of the invention are implemented may be stored in any type of computer-readable storage media, and may be executed according to a variety of computing models including a client/server model), comprising:
receiving, by one or more processors, first raw data from a first device of a plurality of physical devices, the first raw data including one or more first data points generated by the first device (Adiba Paragraph [0014], aggregation function selects from or combines raw data points received during the sampling period to create a single data point for storage, Paragraph [0017], Each of entities 110, 120, and 140 may compromise many forms, including one or more processes operating on a single device);
generating, by the one or more processors, first input timeseries according to the one or more data points (Adiba Paragraph [0022], timestamp indicates the order in which the data were generated. It may represent a specific time and date or simply a relative order, such as numbering data points consecutively);
accessing, by the one or more processors, a database of interconnected smart entities (Adiba Paragraph [0016], Nodes 101-104 represent a cluster of computing devices), the smart entities comprising object entities representing each of the plurality of physical devices and data entities representing stored data (Adiba Paragraph [0016], Nodes 101-104 represent a cluster of computing devices, Fig. 1, shows the plurality of devices and data), the smart entities being interconnected by relational objects indicating relationships between the object entities and the data entities (Adiba Paragraph [0025], metrics database relaxes the ACID (Atomicity, Consistency, Isolation, Durability) properties of a conventional relational database, Paragraph [0016], Nodes 101-104 represent a cluster of computing devices);
identifying, by the one or more processors, a first data entity from a first relational object indicating a relationship between the first object entity and the first data entity (Adiba Paragraph [0041], the three metrics from the original operating system profile may be stored in a first metric table T1, while table S stores a pointer to table T1 in the first segment column s1, Paragraph [0025], metrics database relaxes the ACID (Atomicity, Consistency, Isolation, Durability) properties of a conventional relational database); and
storing, by the one or more processors, the first input timeseries in the first data entity (Adiba Paragraph [0005], efficiently storing large volumes of time-series).
Adiba does not expressly disclose:
identifying, by the one or more processors, a first object entity representing the first device from a first device identifier in the first input timeseries;
However, Asahara teaches:
identifying, by the one or more processors (Asahara Paragraph [0022], computer readable storage medium according to an exemplary aspect of the invention records thereon a distributed processing management program, causing a computer to perform a method including), a first object entity representing the first device from a first device identifier in the first input timeseries (Asahara Paragraph [0423], network model is also a model on which nodes representing devices shown by identifiers included in a certain input/output communication channel information acquired by the model generation unit 601 are connected by an edge (Adiba teaches timeseries Paragraph [0005]));
The claimed invention and Asahara are from the analogous art of networked device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Adiba and Asahara to have combined Adiba and Asahara.  One of ordinary skill in the art would recognize the benefits of maintaining device identifiers in order to identify the connected devices.

Regarding claim 12, Adiba in view of Asahara further teaches:
The method of claim 11, wherein the relational objects semantically define the relationships between the object entities and the data entities (Adiba Paragraph [0041], the three metrics from the original operating system profile may be stored in a first metric table T1, while table S stores a pointer to table T1 in the first segment column s1, Paragraph [0025], metrics database relaxes the ACID (Atomicity, Consistency, Isolation, Durability) properties of a conventional relational database).

Regarding claim 13, Adiba in view of Asahara further teaches:
The method of claim 11, wherein one or more of the object entities comprises a static attribute to identify the object entity (Adiba Paragraph [0022], timestamp indicates the order in which the data were generated. It may represent a specific time and date), a dynamic attribute to store data associated with the object entity that changes over time (Adiba Paragraph [0040], an operating system profile at one point in time may compromise three metrics: cpu utilization, memory usage, and average disk seek time), and a behavioral attribute that defines an expected response of the object entity in response to an input (Adiba Paragraph [0040], an operating system profile at one point in time may compromise three metrics: cpu utilization, memory usage, and average disk seek time).

Regarding claim 14, Adiba in view of Asahara further teaches:
The method of claim 13, wherein the first input timeseries corresponds to the dynamic attribute of the first object entity (Adiba Paragraph [0040], an operating system profile at one point in time may compromise three metrics: cpu utilization, memory usage, and average disk seek time, Fig. 2, shows the metrics along with the rows for input).

Regarding claim 15, Adiba in view of Asahara further teaches:
The method of claim 13, wherein at least one of the first data points in the first input timeseries is stored in the dynamic attribute of the first object entity (Adiba Paragraph [0040], an operating system profile at one point in time may compromise three metrics: cpu utilization, memory usage, and average disk seek time, Fig. 2, shows the metrics along with the rows for input).

Regarding claim 16, Adiba in view of Asahara further teaches:
The method of claim 11, wherein the input timeseries includes the first device identifier (Adiba Fig. 2, shows the ID along with the timestamp and metrics), a timestamp indicating a generation time of the one or more first data points (Adiba Paragraph [0022], timestamp indicates the order in which the data were generated. It may represent a specific time and date), and a value of the one or more first data points (Adiba Paragraph [0040], an operating system profile at one point in time may compromise three metrics: cpu utilization, memory usage, and average disk seek time).

Regarding claim 17, Adiba in view of Asahara further teaches:
The method of claim 16 further comprising: identifying, by the one or more processors, a second object entity representing a second device from a second relational object indicating a relationship between the first object entity and the second object entity (Adiba Paragraph [0014], new metrics can be stored in a second metrics table T2, Paragraph [0017], Each of entities 110, 120, and 140 may compromise many forms, including one or more processes operating on a single device); and
identifying, by the one or more processors, a second data entity from a third relational object indicating a relationship between the second object entity and the second data entity (Adiba Paragraph [0025], metrics database relaxes the ACID (Atomicity, Consistency, Isolation, Durability) properties of a conventional relational database, Fig. 2, shows multiple rows for Metrics DB), the second data entity storing second input timeseries corresponding to one or more second data points generated by the second device (Adiba Paragraph [0014], new metrics can be stored in a second metrics table T2, Paragraph [0017], Each of entities 110, 120, and 140 may compromise many forms, including one or more processes operating on a single device).

Regarding claim 19, Adiba teaches:
An entity management cloud computing system for managing data relating to a plurality of physical devices connected to one or more electronic communications networks (Adiba Paragraph [0050], instructions with which embodiments of the invention are implemented may be stored in any type of computer-readable storage media, and may be executed according to a variety of computing models including a client/server model), comprising:
one or more processors communicably coupled to a database of interconnected smart entities (Adiba Paragraph [0016], Nodes 101-104 represent a cluster of computing devices), the smart entities comprising object entities representing each of the plurality of physical devices and data entities representing stored data (Adiba Paragraph [0016], Nodes 101-104 represent a cluster of computing devices, Fig. 1, shows the plurality of devices and data), the smart entities being interconnected by relational objects indicating relationships between the object entities and the data entities (Adiba Paragraph [0025], metrics database relaxes the ACID (Atomicity, Consistency, Isolation, Durability) properties of a conventional relational database, Paragraph [0016], Nodes 101-104 represent a cluster of computing devices); and
one or more computer-readable storage media communicably coupled to the one or more processors having instructions stored thereon that, when executed by the one or more processors (Adiba Paragraph [0050], instructions with which embodiments of the invention are implemented may be stored in any type of computer-readable storage media, and may be executed according to a variety of computing models including a client/server model), cause the one or more processors to:
receive first raw data from a first device of the plurality of physical devices, the first raw data including one or more first data points generated by the first device (Adiba Paragraph [0014], aggregation function selects from or combines raw data points received during the sampling period to create a single data point for storage, Paragraph [0017], Each of entities 110, 120, and 140 may compromise many forms, including one or more processes operating on a single device);
generate first input timeseries according to the one or more data points (Adiba Paragraph [0022], timestamp indicates the order in which the data were generated. It may represent a specific time and date or simply a relative order, such as numbering data points consecutively);
identify a first data entity from a first relational object indicating a relationship between the first object entity and the first data entity (Adiba Paragraph [0041], the three metrics from the original operating system profile may be stored in a first metric table T1, while table S stores a pointer to table T1 in the first segment column s1, Paragraph [0025], metrics database relaxes the ACID (Atomicity, Consistency, Isolation, Durability) properties of a conventional relational database); and
store the first input timeseries in the first data entity (Adiba Paragraph [0005], efficiently storing large volumes of time-series).
Adiba does not expressly disclose:
identify a first object entity representing the first device from a first device identifier in the first input timeseries;
However, Asahara teaches:
identify a first object entity representing the first device from a first device identifier in the first input timeseries (Asahara Paragraph [0423], network model is also a model on which nodes representing devices shown by identifiers included in a certain input/output communication channel information acquired by the model generation unit 601 are connected by an edge (Adiba teaches timeseries Paragraph [0005]));
The claimed invention and Asahara are from the analogous art of networked device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Adiba and Asahara to have combined Adiba and Asahara.  One of ordinary skill in the art would recognize the benefits of maintaining device identifiers in order to identify the connected devices.

Regarding claim 20, Adiba in view of Asahara further teaches:
The system of claim 19, wherein the first input timeseries includes the first device identifier (Adiba Fig. 2, shows the ID along with the timestamp and metrics), a timestamp indicating a generation time of the one or more first data points (Adiba Paragraph [0022], timestamp indicates the order in which the data were generated. It may represent a specific time and date), and a value of the one or more first data points (Adiba Paragraph [0040], an operating system profile at one point in time may compromise three metrics: cpu utilization, memory usage, and average disk seek time).

Claims 8-10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adiba in view of Asahara and Ortiz, Patent Application Publication No. 2010/0131533 (hereinafter Ortiz).

Regarding claim 8, Adiba in view of Asahara teaches parent claim 7.
Adiba in view of Asahara does not expressly disclose:
identify one or more processing workflows that defines one or more processing operations to generate derived timeseries using the first and second input timeseries;
execute the one or more processing workflows to generate the derived timeseries;
identify a third data entity from a fourth relational object indicating a relationship between the first object entity and the third data entity; and
store the derived timeseries in the third data entity.
However, Ortiz teaches:
identify one or more processing workflows that defines one or more processing operations to generate derived timeseries using the first and second input timeseries (Ortiz Paragraph [0022], includes data derived from a comparison of the views and their associated metadata at selected points in said workflow);
execute the one or more processing workflows to generate the derived timeseries (Ortiz Paragraph [0022], includes data derived from a comparison of the views and their associated metadata at selected points in said workflow);
identify a third data entity from a fourth relational object indicating a relationship between the first object entity and the third data entity (Ortiz Paragraph [0044], herein the term workflow structure or workflow procedure means a series of views that have some relationship to each, Figure 4, shows the multiple views); and
store the derived timeseries in the third data entity (Ortiz Paragraph [0063], capture workflow procedure 195 is stored in the object time series database 180 and analyzed either in real-time or as a post-processing procedure step by the object time series).
The claimed invention and Ortiz are from the analogous art of time series systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Adiba in view of Asahara and Ortiz to have combined Adiba in view of Asahara and Ortiz.
The motivation to combine Adiba in view of Asahara and Ortiz is to improve the database by using workflows.  It would have been obvious to one of ordinary skill in the art to take the system of Adiba and combine it with the workflows of Ortiz in order to obtain the predictable result of improving the database.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Adiba and Ortiz.

Regarding claim 9, Adiba in view of Asahara and Ortiz further teaches:
The one or more non-transitory computer readable media of claim 8, wherein the derived timeseries includes one or more virtual data points calculated according to the first and second input timeseries (Ortiz Paragraph [0030], one or more visual data views and associated device metadata of an object for a single observation event, with post processing if required, to create one or more derived subset or virtual output views and associated).

Regarding claim 10, Adiba in view of Asahara and Ortiz further teaches:
The one or more non-transitory computer readable media of claim 8, wherein at least one of the first or second devices is a sensor (Ortiz Paragraph [0073], Device Metadata 360 that contains information created by the visual sensor device and which details information about the visual data acquisition and is created at visual data acquisition time), and the instructions cause the one or more processors to:
periodically receive measurements from the sensor (Ortiz Paragraph [0073], Device Metadata 360 that contains information created by the visual sensor device and which details information about the visual data acquisition and is created at visual data acquisition time, Paragraph [0041], particular observation view of the object at a certain point or period in); and
update at least the derived timeseries in the third data entity each time a new measurement from the sensor is received (Ortiz Paragraph [0060], visual data producer will use the system to create or update an object time series data collection for a single).

Regarding claim 18, Adiba in view of Asahara teaches parent claim 17.
Adiba in view of Asahara does not expressly disclose:
identifying, by the one or more processors, one or more processing workflows that defines one or more processing operations to generate derived timeseries using the first and second input timeseries;
executing, by the one or more processors, the one or more processing workflows to generate the derived timeseries;
identifying, by the one or more processors, a third data entity from a fourth relational object indicating a relationship between the first object entity and the third data entity; and
storing, by the one or more processors, the derived timeseries in the third data entity.
However, Ortiz teaches:
identifying, by the one or more processors, one or more processing workflows that defines one or more processing operations to generate derived timeseries using the first and second input timeseries (Ortiz Paragraph [0022], includes data derived from a comparison of the views and their associated metadata at selected points in said workflow);
executing, by the one or more processors, the one or more processing workflows to generate the derived timeseries (Ortiz Paragraph [0022], includes data derived from a comparison of the views and their associated metadata at selected points in said workflow);
identifying, by the one or more processors, a third data entity from a fourth relational object indicating a relationship between the first object entity and the third data entity (Ortiz Paragraph [0044], herein the term workflow structure or workflow procedure means a series of views that have some relationship to each, Figure 4, shows the multiple views); and
storing, by the one or more processors, the derived timeseries in the third data entity (Ortiz Paragraph [0063], capture workflow procedure 195 is stored in the object time series database 180 and analyzed either in real-time or as a post-processing procedure step by the object time series).
The claimed invention and Ortiz are from the analogous art of time series systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Adiba in view of Asahara and Ortiz to have combined Adiba in view of Asahara and Ortiz.
The motivation to combine Adiba in view of Asahara and Ortiz is to improve the database by using workflows.  It would have been obvious to one of ordinary skill in the art to take the system of Adiba and combine it with the workflows of Ortiz in order to obtain the predictable result of improving the database.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Adiba and Ortiz.

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered and they are either persuasive or they are not persuasive. A detailed explanation is provided below.

Applicant’s arguments, see pages 8-11, filed 09/27/2021, with respect to the rejection(s) of claim(s) 1, 6, 7, 11, 16, 17, 19, and 20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly cited Asahara reference.

On pages 12-13, Applicant argues against the rejection of claims 2 and 12, the Examiner disagrees.  On page 12, Applicant points to specification paragraph [0115] to show a non-limiting embodiment.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Entity a has a part of Entity B or that Entity B is a part of Entity A) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Adiba teaches metric table T1 and table S that stores a pointer to table T1 in the first segment column s1 (Paragraph [0041]).  This shows a relationship between these two tables.  This teaching of Adiba taken in view of the new Asahara reference which discloses the object entity can be combined to show a relationship.

On pages 14-15, Applicant argues against the rejections of claims 3, 4, 5, 13, 14, and 15, the Examiner disagrees.  Adiba teaches a timestamp (Paragraph [0022]).  This shows a static attribute since the timestamp will not change.  This can be taken in view of Asahara which teaches the claimed first object entity.  Adiba further teaches cpu utilization, memory usage, and average disk seek time (Paragraph [0040]).  Any of these limitations can be considered a dynamic attribute and a behavioral attribute since these attributes will change over time and show the behavior of the device.  These can also be taken in view of the newly cited Asahara reference which teaches the first object entity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164          

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164